EXHIBIT 10.1

 

AMENDED AND RESTATED 2004 INCENTIVE STOCK PLAN

OF 3D SYSTEMS CORPORATION

 

(As Amended and Restated Effective February 3, 2015)

 

Section 1. Purpose; Effective Date; Definitions

 

The purpose of the 3D Systems Corporation Amended and Restated 2004 Incentive
Stock Plan (the “Plan”) is to assist the Company and its Subsidiaries and
Affiliates in attracting and retaining employees and consultants of outstanding
competence by providing an incentive that permits the persons responsible for
the Company's growth to share directly in that growth and to further the
identity of their interests with the interests of the Company's stockholders.
The Plan was originally established effective May 19, 2004. The Plan was
subsequently amended effective May 19, 2009. The Plan and underlying awards were
adjusted to give effect to the two-for-one stock split distributed May 18, 2011
and the three-for-two stock split distributed February 22, 2013. The Plan is
further amended and restated effective February 3, 2015 to authorize the award
of Restricted Stock Units and Stock Appreciation Rights as defined hereunder and
to otherwise meet current needs.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)“Affiliate” means any current or future entity other than the Company and its
Subsidiaries that is designated by the Board as a participating employer under
the Plan.

 

(b)“Award” means a grant of a Stock Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit or a Performance Award under the Plan.

 

(c)“Award Agreement” means a written agreement between the Company and a
Participant or a written notice from the Company to a Participant specifically
setting forth the terms and conditions of an Award granted under the Plan.

 

(d)“Beneficiary” means the person designated by the Participant prior to the
Participant’s death in a form acceptable to the Committee to exercise Awards or
receive benefits pursuant to the terms of this Plan. If no beneficiary is
designated by the Participant, the Beneficiary shall be the Participant’s
estate.

 

(e)“Board” means the Board of Directors of the Company.

 

 

 



(f)“Cause” means, but is not limited to, any of the following actions:
embezzlement; fraud; nonpayment of any obligation owed to the Company, a
Subsidiary or an Affiliate; breach of fiduciary duty; deliberate disregard of
the Company's rules resulting in loss, damage or injury to the Company;
unauthorized disclosure of any trade secret or confidential information; conduct
constituting unfair competition; and the inducement of any customer of the
Company to breach a contract with the Company. The determination of whether
Cause exists shall be made in the Company's sole discretion.

 

(g)“Code” means the Internal Revenue Code of 1986, and the regulations
promulgated thereunder, as amended from time to time, and any successor thereto.

 

(h)“Committee” means the Committee referred to in Section 2 of the Plan.

 

(i)“Common Stock” means the common stock, $0.001 par value per share, of the
Company.

 

(j)“Company” means 3D Systems Corporation, a corporation organized under the
laws of the State of Delaware, or any successor corporation.

 

(k)“Covered Employee” means a “covered employee” within the meaning of Code
Section 162(m).

 

(l)“Date of Grant” means the date as of which the Committee grants an Award. If
the Committee contemplates an immediate grant to a Participant, the Date of
Grant shall be the date of the Committee’s action. If the Committee contemplates
a date on which the grant is to be made other than the date of the Committee’s
action, the Date of Grant shall be the date so contemplated and set forth in or
determinable from the records of action of the Committee; provided, however,
that the Date of Grant shall not precede the date of the Committee’s action.

 

(m)“Disability” means disability as determined under procedures established by
the Committee for purposes of this Plan.

 

(n)“Dividend Equivalent Account” means a bookkeeping account in accordance with
Section 18 and related to a grant of Restricted Stock Units that is credited
with the amount of any ordinary cash dividends or stock distributions that would
be payable with respect to the shares of Common Stock subject to such Awards had
such shares been outstanding shares of Common Stock.

 

(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

-2-

 



(p)“Fair Market Value” means, as of any given date, unless otherwise determined
by the Committee in good faith, the closing price of the Common Stock on the
principal stock exchange on which the Company's shares are listed on such date.

 

(q)“Incentive Stock Option” means any Stock Option designated as an “incentive
stock option” within the meaning of Section 422 of the Code. No Stock Option
that is intended to be an Incentive Stock Option shall be invalid for failure to
qualify as an Incentive Stock Option.

 

(r)“Nonqualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

(s)“Participant” means an employee or consultant who receives an Award under
this Plan.

 

(t)“Performance Award” means an Award under Section 8 that is based on the level
of attainment of performance goals related to objective business criteria.

 

(u)“Person” means “person” as defined in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act but excluding the Company, any Subsidiary or
any Affiliate, and any employee benefit plan sponsored or maintained by the
Company or any Subsidiary or Affiliate (including any trustee of such plan
acting in the capacity of trustee).

 

(v)“Plan” means this 3D Systems Corporation Amended and Restated 2004 Incentive
Stock Plan, and any successor thereto, as amended from time to time.

 

(w)“Plan Year” shall mean the calendar year.

 

(x)“Restricted Stock” means shares of Common Stock subject to restrictions
imposed in connection with an Award granted under Section 7.

 

(y)“Restricted Stock Unit” means a notional bookkeeping entry representing the
equivalent of a share of Common Stock, subject to restrictions imposed in
connection with an Award granted under Section 7.

 

(z)“Retirement” means the Termination of the Participant on or after the
Participant’s attainment of age 65.

 

(aa)“Section 409A” means Section 409A of the Code.

 

-3-

 



(bb)“Stock Appreciation Right” or “SAR” means a right granted under Section 6 to
receive payment, in cash and/or Common Stock, equal in value to the excess of
the Fair Market Value of the specified number of shares of Common Stock on the
date the Stock Appreciation Right is exercised over the grant price of the Stock
Appreciation Right, as determined by the Committee in the Award Agreement.

 

(cc)“Stock Option” or “Option” means any option to purchase shares of Common
Stock (including Restricted Stock, if the Committee so determines) granted
pursuant to Section 5.

 

(dd)“Subsidiary” means those corporations fifty percent (50%) or more of whose
outstanding voting stock is owned or controlled, directly or indirectly, by the
Company and those partnerships and joint ventures in which the Company owns
directly or indirectly a fifty percent (50%) or more interest in the capital
account or earnings.

 

(ee)“Termination” means the complete cessation of services with the Company, a
Subsidiary, or an Affiliate with no anticipated resumption of services by the
Company, a Subsidiary, or an Affiliate in the capacity as an employee or
independent contractor.

 

Section 2. Administration

 

The Plan shall be administered by the Compensation Committee, or a subcommittee
thereof (the “Committee”), which consists of two or more members of the Board,
each of whom shall be both a “Non-Employee Director,” as that term is defined in
Rule 16b-3(b)(3)(i) of the Exchange Act, and an “outside director” within the
meaning of Section 162(m) of the Code, but the failure of a Committee member to
satisfy such requirements shall not affect any actions taken by the Committee.

 

The Committee shall have full authority to grant, pursuant to the terms of the
Plan, Awards to employees and consultants eligible under Section 4.

 

In particular the Committee shall have the authority, without limitation:

 

(i)to select the employees and consultants to whom Awards may be granted
hereunder, separately or in tandem, from time to time;

 

(ii)subject to the provisions of Sections 3 and 9, to determine the number of
shares of Common Stock to be covered by each such Award granted hereunder;

 

(iii)to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder, which terms and conditions are not
required to be the same in respect of each Participant;

 

-4-

 



(iv)to designate the Corporate Secretary of the Company, other officers or
employees of the Company or competent professional advisors to assist the
Committee in the administration of the Plan, and to grant authority to such
persons to execute agreements or other documents on its behalf;

 

(v)as it pertains to Awards granted to employees and consultants residing in
foreign jurisdictions, to adopt such supplements or subplans to the Plan as may
be necessary or appropriate to comply with the applicable laws of such foreign
jurisdictions and to afford Participants favorable treatment under such laws;;

 

(vi)to approve forms of agreements for use under the Plan;

 

(vii)to correct administrative errors; and

 

(viii)to allow Participants to satisfy Withholding Tax Obligations as such
manner as may be determined by the Committee in accordance with the terms of the
Plan.

 

The Committee shall have the authority to adopt, alter, and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any Award Agreement relating thereto); and to
otherwise supervise the administration of the Plan.

 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be made in the Committee's sole discretion and shall be final and binding on all
persons, including the Company and Participants.

 

The Committee may delegate to officers of the Company its duties, powers, and
authority under this Plan pursuant to such conditions and limitations as the
Committee may establish, except that only the Committee may administer the Plan
and Awards to Participants who are subject to Section 16 of the Securities
Exchange Act of 1934 or to officers who are or reasonably may become Covered
Employees. In the event of such delegation of authority, any reference in this
Plan to Committee shall be to the officer(s) to whom the Committee has delegated
authority to administer the Plan.

 

The Company agrees to indemnify and to defend to the fullest extent permitted by
law each member of the Committee against all liabilities, damages, costs and
expenses (including attorney’s fees and amounts paid in settlement of any claims
approved by the Company) occasioned by any act or omission to act in connection
with the Plan or any Award Agreement, if such act or omission is in good faith
and not due to willful misconduct or gross negligence. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of
Incorporation, Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

 



-5-

 

Section 3. Common Stock Subject to Plan

 

(a)Number of Shares Available for Award. Effective February 22, 2013, the total
number of shares of Common Stock reserved and available for distribution under
the Plan shall be six million (6,000,000) shares.

 

If any Award is cancelled, forfeited, expires or otherwise terminates without
the issuance or delivery of nonforfeitable shares of Common Stock, or if any
Award is settled for cash or otherwise does not result in the issuance of all or
a portion of the shares of Common Stock subject to such Award, then the shares
of Common Stock subject to the Award shall, to the extent of such cancellation,
forfeiture, expiration, termination, cash settlement or non-issuance, again be
available for issuance under the Plan.

 

In the event of any change in the outstanding shares of Common Stock or other
securities then subject to the Plan by reason of any stock split, reverse stock
split, stock dividend, recapitalization, merger, consolidation, combination or
exchange of shares or other similar corporate change, or if the outstanding
securities of the class then subject to the Plan are exchanged for or converted
into cash, property or a different kind of security, or if cash, property or
securities are distributed in respect of such outstanding securities (other than
a regular cash dividend), then, unless the terms of such transaction shall
provide otherwise, such equitable adjustments shall be made in the Plan and the
Awards thereunder (including, without limitation, appropriate and proportionate
adjustments in (i) the number and type of shares or other securities that may be
acquired pursuant to Awards theretofore granted under the Plan; (ii) the maximum
number and type of shares or other securities that may be issued pursuant to
Awards thereafter granted under the Plan; (iii) the number of shares of
Restricted Stock and shares of Common Stock under Restricted Stock Units that
are outstanding and the terms thereof; and (iv) the maximum number of shares or
other securities with respect to which Awards may thereafter be granted to any
Participant in any Plan Year) as the Committee determines are necessary or
appropriate, including, if necessary, any adjustment in the maximum number of
shares of Common Stock available for distribution under the Plan as set forth in
this Section 3. Such adjustments shall be conclusive and binding for all
purposes of the Plan.

 

In the event that (i) any Stock Option granted under the Plan is exercised
through the tendering of shares of Common Stock (either actually or by
attestation) or by the withholding of shares of Common Stock by the Company or
(ii) withholding tax liabilities resulting from an Award are satisfied by the
withholding of shares of Common Stock, then the number of shares tendered or
withheld shall not be available for future grants of Awards. If Common Stock is
issued in settlement of a Stock Appreciation Right, the number of shares of
Common Stock available under the Plan shall be reduced by the number of shares
of Common Stock for which the Stock Appreciation Right is exercised rather than
the number of shares of Common Stock issued in settlement of the Stock
Appreciation Right.

 



 

-6-

 



(b)Limitation on Shares Subject to Stock Options. Subject to adjustment from
time to time pursuant to Section 3(a) above, not more than one-hundred thousand
(100,000) shares of Common Stock, in the aggregate, may be made subject to Stock
Options or Stock Appreciation Rights under the Plan in respect of any one
Participant during any Plan Year.

 

Section 4. Eligibility

 

Any person who is an employee of or consultant to the Company, a Subsidiary or
an Affiliate shall be eligible to be considered for the grant of an Award under
the Plan other than an Incentive Stock Option. Any person who is a common law
employee of the Company shall be eligible to be considered for the grant of an
Incentive Stock Option.

 

Each Award granted under the Plan shall be evidenced by a written Award
Agreement in such form as the Committee shall approve from time to time. Award
Agreements shall comply with the terms and conditions of the Plan. In the case
of an Incentive Stock Option, the Award Agreement shall contain all of the
required provisions and otherwise conform to the requirements under Code Section
422. Award Agreements may be evidenced by an electronic transmission (including
an e-mail or reference to a website) sent to the Participant. As a condition to
receiving an Award, the Committee may require the proposed Participant to
affirmatively accept the Award and agree to the terms and conditions set forth
in the Award Agreement by physically and/or electronically executing the Award
Agreement or by otherwise physically and/or electronically acknowledging
acceptance and agreement. With or without such affirmative acceptance, however,
the Committee may prescribe conditions (including the exercise or attempted
exercise of any benefit conferred by the Award) under which the proposed
Participant may be deemed to have accepted the Award and agreed to the terms and
conditions set forth in the Award Agreement.

 

Section 5. Stock Options

 

Stock Options granted under the Plan may be of two types: Incentive Stock
Options that, in addition to being subject to applicable terms, conditions and
limitations established by the Committee, comply with Section 422 of the Code
and Nonqualified Stock Options. Any Stock Option shall be in such form as the
Committee may from time to time approve; shall be subject to the following terms
and conditions; and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, that are set forth in the Award
Agreement as the Committee shall deem desirable:

 

-7-

 



(a)Exercise Price. The exercise price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee on the Date of Grant
but shall be not less than one hundred percent (100%) of the Fair Market Value
of the Common Stock on the Date of the Grant, provided, however, that the
exercise price per share of Common Stock purchasable under an Incentive Stock
Option that is granted to an individual who, on the Date of Grant, owns or is
deemed to own stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or any of its Subsidiaries,
shall not be less than one hundred and ten percent (110%) of the Fair Market
Value of the Common Stock on the Date of Grant. Except as provided in Section 3,
without the approval of shareholders (i) the Committee may not reduce, adjust or
amend the exercise price of an outstanding Stock Option, whether through
amendment, cancellation, replacement grant or any other means and (ii) no
payment may be made to cancel an outstanding Stock Option if on the date of such
amendment, cancellation, replacement grant or payment the exercise price exceeds
Fair Market Value.

 

(b)Option Term and Exercisability. The term of each Stock Option shall be fixed
by the Committee, but no Stock Option shall be exercisable more than ten
(10) years after the Date of Grant; provided, however, that no Incentive Stock
Option that is granted to an individual who, on the Date of Grant, owns or is
deemed to own Common Stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries, shall be exercisable more than five (5) years after the Date of
Grant of such Incentive Stock Option. Stock Options shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Committee and set forth in the applicable Award Agreement.

 

(c)Method of Exercise. Stock Options may be exercised in whole or in part
subject to the terms of the applicable Award Agreement by giving written notice
of exercise to the Company, or its designated representative, specifying the
number of shares to be purchased.

 

Such notice shall be accompanied by payment in full of the exercise price by
check, note or such other instrument as the Committee may accept and, in the
case of Nonstatutory Stock Options, payment in full of the Withholding Tax
Obligation. As determined by the Committee, in its sole discretion, payment of
the exercise price in full or in part also may be made through (a) a “cashless
exercise” (which will be conducted in a manner acceptable to the Company through
a third party broker, and otherwise in compliance with Section 402 of the
Sarbanes-Oxley Act) or in which the exercise price (and any interest thereon) is
subtracted from the number of shares of Common Stock received by the Participant
upon exercise of the Stock Option (based on the Fair Market Value of the Common
Stock on the date the Option is exercised); or (b) the surrender of other Common
Stock which (i) in the case of Common Stock acquired upon the exercise of an
Award, has been owned by the Participant for more than six months on the date of
surrender; and (ii) has a Fair Market Value on the date of surrender that,
together with any cash paid, is equal to the aggregate exercise price of the
Common Stock as to which said Stock Option shall be exercised.

 

-8-

 



No shares of Common Stock shall be issued until full payment has been made. No
Participant shall have interest in or be entitled to voting rights or dividends
or other rights or privileges of stockholders of the Company with respect to
shares of Common Stock granted pursuant to the Plan unless, and until, shares of
Common Stock actually are issued to such person and then only from the date such
person becomes the record owner thereof and, if requested, has given the
representation described in Section 15.

 

(d)Termination by Reason of Death or Disability. Except as otherwise expressly
approved by the Committee and set forth in the applicable Award Agreement, if a
Participant has a Termination of employment by or service with the Company, a
Subsidiary or an Affiliate by reason of death or Disability, any Stock Option
held by such Participant thereafter may be exercised by the Participant or the
Participant’s Beneficiary in the case of death, for the number of shares that
the Participant was eligible to exercise on the date of Termination, until the
expiration of twelve (12) months after the date of such Termination, provided
such Stock Option was exercisable on such date of Termination, but no later than
the expiration date of the Stock Option.

 

(e)Termination by the Company without Cause, Retirement, Resignation. Except as
otherwise expressly approved by the Committee and set forth in the applicable
Award Agreement, if a Participant has a Termination of employment by or service
with the Company, a Subsidiary or an Affiliate (other than as provided in
subsection (d) above) by the Company without Cause, by reason of Retirement, or
on account of voluntary resignation provided that it is determined by the
Committee that Cause did not exist as of the time of resignation, any Stock
Option held by such Participant thereafter may be exercised, for the number of
shares that the Participant was eligible to exercise on the date of Termination,
until the expiration of ninety (90) days after the date of such Termination,
provided such Stock Option was exercisable on such date of Termination, but no
later than the expiration date of the Stock Option.

 

(f)Other Termination. Unless otherwise determined by the Committee, if a
Participant's employment by or service with the Company, a Subsidiary or an
Affiliate is terminated for any reason other than as specified in subsections
(d) and (e) above, including Termination with Cause, any unexercised Stock
Option granted to such Participant shall be cancelled on the date of such
termination, whether or not exercisable on such date.

 

-9-

 



(g)Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, without the consent of the
Participant(s) affected, to disqualify any Incentive Stock Option under
Section 422 of the Code. If an Incentive Stock Option is exercised other than in
accordance with the exercise periods that apply for purposes of Section 422 of
the Code or if the aggregate Fair Market Value of the Common Stock with respect
to which the Incentive Stock Options are exercisable for the first time during
any calendar year (under all plans of the Company and any Subsidiary) exceeds
U.S. $100,000, such Stock Option thereafter will be treated as a Nonqualified
Stock Option, notwithstanding the “Incentive Stock Option” designation in the
Award Agreement.

 

Section 6. Stock Appreciation Rights

 

The Committee may, in its discretion, grant a Stock Appreciation Right either
singly or in combination with an underlying Stock Option granted hereunder. Such
Stock Appreciation Right shall be subject to the following terms and conditions
and such other terms and conditions as the Committee may prescribe in the Award
Agreement:

 

(a)Exercise Price. The exercise price per share of Common Stock under a Stock
Appreciation Right shall be determined by the Committee on the Date of Grant but
shall be not less than the greater of (a) one hundred percent (100%) of the Fair
Market Value of the Common Stock on the Date of the Grant or (b) the exercise
price per share of Common Stock purchasable under a underlying Stock Option with
respect to which the Stock Appreciation Right is granted. Except as provided in
Section 3, without the approval of shareholders (i) the Committee may not
reduce, adjust or amend the exercise price of an outstanding Stock Appreciation
Right, whether through amendment, cancellation, replacement grant or any other
means and (ii) no payment may be made to cancel an outstanding Stock
Appreciation Right if on the date of such amendment, cancellation, replacement
grant or payment the exercise price exceeds Fair Market Value.

 

(b)Time and Period of Grant. If a Stock Appreciation Right is granted with
respect to an underlying Stock Option, it must be granted at the time of the
Stock Option grant. If a Stock Appreciation Right is granted with respect to an
underlying Stock Option, at the time the Stock Appreciation Right is granted,
the Committee may limit the exercise period for such Stock Appreciation Right,
after which period the Stock Appreciation Right shall not be exercisable. In no
event shall the exercise period for a Stock Appreciation Right granted with
respect to an underlying Stock Option exceed the exercise period for such Stock
Option. If a Stock Appreciation Right is granted without an underlying Stock
Option, the Stock Appreciation Right shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
and set forth in the applicable Award Agreement but the Stock Appreciation Right
shall not be exercisable more than ten years after its Date of Grant. No Stock
Appreciation Right may provide that, upon the exercise of the Stock Appreciation
Right, a new Stock Appreciation Right automatically will be granted.

 

-10-

 



(c)Value of Stock Appreciation Right. If a Stock Appreciation Right is granted
with respect to an underlying Stock Option, the grantee will be entitled to
surrender the Stock Option which is then exercisable and receive in exchange
therefore and on account of the exercise of the Stock Appreciation Right an
amount equal to the excess of the Fair Market Value of the Common Stock on the
date the election to surrender is received by the Committee in accordance with
exercise procedures established by the Committee over the Stock Appreciation
Right exercise price (the “Spread”) multiplied by the number of shares covered
by the Stock Option which is surrendered. If a Stock Appreciation Right is
granted without an underlying Stock Option, the grantee will receive upon
exercise of the Stock Appreciation Right the Spread multiplied by the number of
shares covered by the grant of the Stock Appreciation Right. Notwithstanding the
foregoing, at the time it grants a Stock Appreciation Right, the Committee, in
its sole discretion, may provide that the Spread covered by such Stock
Appreciation Right may not exceed a specified amount. At the Committee’s
discretion, the amount payable as a result of the exercise of a Stock
Appreciation Right may be settled in cash, Common Stock or a combination of cash
and Common Stock. A fractional share shall not be deliverable upon the exercise
of a Stock Appreciation Right but a cash payment will be made in lieu thereof.

 

(d)Method of Exercise. Stock Appreciation Rights may be exercised in whole or in
part subject to the terms of the applicable Award Agreement by giving written
notice of exercise to the Company, or its designated representative, specifying
the number of shares that are subject to exercise.

 

No Participant shall have interest in or be entitled to voting rights or
dividends or other rights or privileges of stockholders of the Company with
respect to shares of Common Stock subject to a Stock Appreciation Right unless,
and until, shares of Common Stock actually are issued to such person and then
only from the date such person becomes the record owner thereof and, if
requested, has given the representation described in Section 15.

 

-11-

 



(e)Termination by Reason of Death or Disability. Except as otherwise expressly
approved by the Committee and set forth in the applicable Award Agreement, if a
Participant has a Termination of employment by or service with the Company, a
Subsidiary or an Affiliate by reason of death or Disability, any Stock
Appreciation Right held by such Participant thereafter may be exercised by the
Participant or the Participant’s Beneficiary in the case of death, for the
number of shares that the Participant was eligible to exercise, until the
expiration of twelve (12) months after the date of such Termination, provided
such Stock Appreciation Right was exercisable on such date of Termination, but
no later than the expiration date of the Stock Option.

 

(f)Termination by the Company without Cause, Retirement, Resignation. Except as
otherwise expressly approved by the Committee and set forth in the applicable
Award Agreement, if a Participant has a Termination of employment by or service
with the Company, a Subsidiary or an Affiliate (other than as provided in
subsection (e) above) by the Company without Cause, by reason of Retirement, or
on account of voluntary resignation provided that it is determined by the
Committee that Cause did not exist as of the time of resignation, any Stock
Appreciation Right held by such Participant thereafter may be exercised, for the
number of shares that the Participant was eligible to exercise on the date of
Termination, until the expiration of ninety (90) days after the date of such
Termination, provided such Stock Appreciation Right was exercisable on such date
of Termination, but no later than the expiration date of the Stock Appreciation
Right.

 

(g)Other Termination. Unless otherwise determined by the Committee, if a
Participant's employment by or service with the Company, a Subsidiary or an
Affiliate is terminated for any reason other than as specified in subsections
(e) and (f) above, including Termination with Cause, any unexercised Stock
Appreciation Right granted to such Participant shall be cancelled on the date of
such termination, whether or not exercisable on such date.

 



-12-

 

Section 7. Restricted Stock and Restricted Stock Units

 

(a)Grant of Restricted Stock and Restricted Stock Units. The Committee may grant
to any Participant one or more Awards of Restricted Stock or Restricted Stock
Units on such terms and subject to such conditions as may be established by the
Committee that are set forth in the Award Agreement. Restricted Stock or
Restricted Stock Units may be granted subject to such restrictions and
provisions, whether based on performance standards, periods of service,
retention by the Participant of ownership of specified shares of Common Stock or
other criteria, not inconsistent with the terms of this Plan, as may be
established by the Committee. Each Award of Restricted Stock or Restricted Stock
Units may be subject to a different restricted period and additional
restrictions; however, a Participant’s Restricted Stock or Restricted Stock Unit
Award shall not be contingent on any payment by or consideration from the
Participant other than the rendering of services, except as the Committee may
otherwise expressly determine. Neither Restricted Stock nor Restricted Stock
Units may be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of during the restricted period or prior to the satisfaction of any
other applicable restrictions.

 

(b)Recordkeeping of Award; Lapse of Restrictions. As soon as practicable after
the Date of Grant of Restricted Stock or a Restricted Stock Unit by the
Committee, the Company shall:

 

(i)for Restricted Stock Awards, cause to be transferred on the books of the
Company or its agent, shares of Common Stock, registered on behalf of the
Participant, evidencing the Restricted Stock covered by the Award, subject to
forfeiture to the Company as of the Date of Grant if an Award Agreement with
respect to the Restricted Stock covered by the Award is not duly executed by the
Participant and timely returned to the Company. Until the lapse or release of
the restrictions applicable to the shares subject to an Award of Restricted
Stock, the share certificates representing such Restricted Stock may be held in
custody by the Company or its designee, in physical or book entry form, or, if
the certificates bear a restrictive legend, by the Participant. Upon the lapse
or release of all restrictions with respect to an Award as described in Section
7(e)(i), one or more share certificates, registered in the name of the
Participant, for an appropriate number of shares as provided in Section 7(e)(i),
free of any restrictions set forth in the Plan and the related Award Agreement,
or a statement from the Company representing such shares in book entry form free
of any restrictions set forth in the Plan and the related Award Agreement, shall
be delivered to the Participant as provided in Section 7(e);

 

-13-

 



(ii)for Restricted Stock Unit Awards, cause to be entered upon its books a
notional account for the Participant’s benefit indicating the number of
Restricted Stock Units awarded, subject to forfeiture as of the Date of Grant if
an Award Agreement with respect to the Restricted Stock Units covered by the
Award is not duly executed by the Participant and timely returned to the
Company. Until the lapse or release of the restrictions applicable to the shares
subject to a Restricted Stock Unit Award, no shares of Common Stock shall be
issued in respect of such Awards and, as further described in Section 7(d), no
Participant shall have any rights as a stockholder of the Company with respect
to the shares of Common Stock covered by such Restricted Stock Unit Award.

 

(c)Rights of Holders of Restricted Stock. Beginning on the Date of Grant of a
Restricted Stock Award and subject to execution of the related Award Agreement
as provided in Section 7(b)(i), and except as otherwise provided in such Award
Agreement, the Participant shall become a stockholder of the Company with
respect to all shares subject to a Restricted Stock Award Agreement and shall
have all of the rights of a stockholder, including, but not limited to, the
right to vote such shares and the right to receive dividends; provided, however,
that any shares of Common Stock or other securities distributed as a dividend or
otherwise with respect to any Restricted Stock as to which the restrictions have
not yet lapsed, shall be subject to the same restrictions as such Restricted
Stock and held or restricted as provided in Section 7(b)(i), and provided
further that for any such Restricted Stock that are part of a Performance Award
any such dividends shall be earned by the Participant only when and to the
extent the underlying Award is earned.

 

(d)Rights of Holders of Restricted Stock Units.

 

(i)Settlement of Restricted Stock Units. Restricted Stock Units may be settled
in cash or Common Stock, as determined by the Committee and set forth in the
Award Agreement. The Award Agreement shall also set forth whether the Restricted
Stock Units shall be settled (1) within the time period specified for
“short-term deferrals” under Section 409A or (2) in compliance with the
requirements of Section 409A, in which case the Award Agreement shall specify
the date (or event) upon which such Restricted Stock Units shall be settled.

 

(ii)Voting and Dividend Rights. Holders of Restricted Stock Units shall not have
rights as stockholders of the Company with respect to the shares of Common Stock
covered by such Restricted Stock Unit Award, including the right to vote such
shares and the right to receive dividends; provided, however, that the Committee
may, in its sole discretion, award a Participant dividend equivalents with
respect to a Restricted Stock Unit Award in accordance with Section 18 of the
Plan.

 

-14-

 



(iii)Creditor’s Rights. A holder of Restricted Stock Units shall have no rights
other than those of a general creditor of the Company. Restricted Stock Units
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the applicable Award Agreement.

 

(e)Delivery of Award

 

(i)Restricted Stock. Upon expiration or earlier termination of the restricted
period without a forfeiture and the satisfaction of or release from any other
conditions prescribed by the Committee, or at such earlier time as provided
under Section 7(g), the restrictions applicable to the Restricted Stock shall
lapse. As promptly as administratively feasible thereafter, subject to the
requirements of Section 13 (regarding tax withholding), the Company shall
deliver to the Participant or, in case of the Participant’s death, to the
Participant’s Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, or a statement from the Company representing
that such shares have been issued, are in book entry form and are free of all
such restrictions, except for any restrictions that may be imposed by law.

 

(ii)Restricted Stock Units. Upon expiration or earlier termination of the
restricted period without a forfeiture and the satisfaction of or release from
any other conditions prescribed by the Committee, or at such earlier time as
provided under Section 7(g), the restrictions applicable to the Restricted Stock
Units shall lapse. As promptly as administratively feasible thereafter, subject
to the requirements of Section 13 (regarding tax withholding), but no later than
ninety (90) days following such event the Company shall deliver to the
Participant or, in case of the Participant’s death, to the Participant’s
Beneficiary, (1) a cash payment equal to the number of Restricted Stock Units as
to which such restrictions have lapsed multiplied by the Fair Market Value of a
share of Common Stock as of the date the restrictions lapsed, (2) solely in the
Committee’s discretion, one or more share certificates registered in the name of
the Participant, for the appropriate number of shares of Common Stock, or a
statement from the Company representing that such shares have been issued, are
in book entry form and are free of all restrictions, except for any restrictions
that may be imposed by law, or (3) any combination of cash and shares of Common
Stock.

 

-15-

 



(f)Forfeiture. Restricted Stock shall be forfeited and returned to the Company,
and Restricted Stock Units shall be forfeited, and all rights of the Participant
with respect to such Restricted Stock or Restricted Stock Units shall terminate
unless the Participant continues in the service of the Company, a Subsidiary or
an Affiliate until the expiration of the restricted period for such Restricted
Stock or Restricted Stock Unit Award and satisfies any and all other conditions
set forth in the Award Agreement. The Committee shall determine the restricted
period (which may, but need not, lapse in installments) and any other terms and
conditions applicable with respect to any Restricted Stock or Restricted Stock
Unit Award, which shall be set forth in the Award Agreement.

 

(g)Committee Discretion. Notwithstanding anything contained in this Section 7 to
the contrary, the Committee may, in its sole discretion, waive the forfeiture
period and any other conditions set forth in any Award Agreement under
appropriate circumstances (including, but not limited to, the death, Disability
or Retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the Restricted Stock or Restricted Stock
Units) as the Committee shall deem appropriate.

 



-16-

 

Section 8. Performance Awards

 

(a)Performance Goals. Notwithstanding anything else contained in the Plan to the
contrary, the Committee may determine on the Date of Grant, that any Restricted
Stock or Restricted Stock Unit granted to an officer who is or may become
subject to the reporting requirements of Section 17(a) of the Exchange Act, as
amended, and whose compensation is subject to the limitation on deductibility of
compensation under Section 162(m) of the Code, shall be a Performance Award and
shall vest only upon the determination by the Committee that performance goals
established by the Committee have been attained, in whole or in part. Such
performance goals, the business criteria upon which they are based, and the
weights or other formulas to be applied to any such business criteria shall be
set forth in writing by the Committee not later than ninety (90) days after the
start of each Plan Year; provided, however, that if the performance goals are to
be measured over a period shorter than the Plan Year, the above items are to be
set forth in writing by the Committee before twenty-five percent (25%) of the
measurement period has elapsed. The relevant business criteria include, either
individually or in combination, applied to the Participant or to the Company, a
Subsidiary or an Affiliate as a whole or to individual units thereof, and
measured either absolutely or relative to a designated group of comparable
companies: (i) cash flow, (ii) earnings per share, (iii) earnings before
interest, taxes, depreciation, and amortization (EBITDA), (iv) return on equity,
(v) total stockholder return, (vi) return on capital, (vii) return on assets or
net assets, (viii) revenue, (ix) income or net income, (x) operating income or
net operating income, (xi) operating profit or net operating profit,
(xii) operating margin, (xiii) return on operating revenue, (xiv) customer
satisfaction, (xv) market share, (xvi) expenses, (xvii) credit rating, (xviii)
mergers and acquisitions or divestitures, (xix) product development, (xx)
intellectual property, (xxi) manufacturing, production or inventory, (xxii)
price/earnings ratio, (xxiii) liquidity, (xxiv) financings, (xxv) cash, (xxvi)
cost of goods sold, (xxvii) economic value added, (xxviii) accounts receivable,
(xxix) number of customers and (xxx) gross profit margin.

 

(b)Maximum Performance Award. The maximum, aggregate amount that can be awarded
to any one Participant pursuant to Performance Awards in one (1) Plan Year is
one million dollars ($1,000,000).

 

(c)Interpretation. If a Performance Award is intended to constitute
“performance-based compensation” under Section 162(m) of the Code, the
Performance Award shall be designed, interpreted and administered consistent
with such intent. In that regard, any discretion exercised by the Committee with
respect to the vesting of the Performance Award may reduce, but may not
increase, the amount earned based on attainment of the applicable
pre-established, objective performance goals.

 



-17-

 

Section 9. Change in Control

 

Notwithstanding any other provision of the Plan, in the event that

 

(i)the Company is merged into or consolidated with another corporation or other
entity and as a result of such merger or consolidation less than seventy percent
(70%) of the combined voting power of the outstanding voting securities of the
surviving or resulting corporation or other entity shall, after giving effect to
such merger or consolidation, be “beneficially owned” (within the meaning of
Sections 13(d) and 14(d) of Exchange Act) in the aggregate, directly or
indirectly, by the former stockholders of the Company (excluding from such
computation any such securities beneficially owned, directly or indirectly, by
“affiliates” of the Company as defined in Rule 12b-2 under the Exchange Act and
such securities so beneficially owned, directly or indirectly, by a party to
such merger or consolidation),

 

(ii)the Company shall sell all or substantially all of its assets to any other
person or entity (other than a wholly-owned subsidiary),

 

(iii)any “person” is or becomes the “beneficial owner” (as the terms “person”
and “beneficial owner” are used in Sections 13(d) and 14(d) of the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities,

 

(iv)as a result of any solicitation subject to Rule 14a-11 under the Exchange
Act (or any successor rule thereto) one or more persons not recommended by or
opposed for election to the Board by one-third or more of the directors of the
Company then in office is or are elected a director of the Company, or

 

(v)the Company shall become subject for any reason to a voluntary or involuntary
dissolution or liquidation,

 

then, in any such event, as of the close of business at the principal executive
office of the Company on the business day immediately preceding the date on
which such event occurs, for purposes of the Plan and to the extent that the
provisions of the Plan remain applicable to shares granted under the Plan,

 

(x)Stock Options and Stock Appreciation Rights granted under the Plan, to the
extent not already vested, shall immediately vest and become exercisable;

 

(y)the restrictions provided for in Section 7 of the Plan with respect to
Restricted Stock and Restricted Stock Units shall without further act expire and
cease to apply; and

 

-18-

 



(z)the performance goals to which the vesting of Performance Awards are subject
shall be deemed to be met at target, such that Performance Awards immediately
become fully vested.

 

Section 10. Transferability; Successors

 

Awards granted under the Plan may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. Any act in violation of this Section 10
shall be void. Notwithstanding the foregoing, the Committee may permit further
transferability of Awards other than Incentive Stock Options, on a general or
specific basis, and may impose conditions and limitations on any permitted
transferability.

 

The provisions of the Plan shall be binding upon and inure to the benefit of all
successors of any person receiving Common Stock of the Corporation pursuant to
the Plan, including, without limitation, the estate of such person and the
executors, administrators or trustees thereof, the heirs and legatees of such
person, and any receiver, trustee in bankruptcy or representative of creditors
of such person.

 

Section 11. Amendments and Termination

 

The Board may amend, alter or discontinue the Plan at any time, provided that
(i) no amendment, alteration or discontinuation shall be made which would
materially impair the rights of a Participant in respect of any outstanding
Award hereunder without such Participant's prior consent; and (ii) an amendment
shall be contingent on approval of the Company’s stockholders to the extent
stated by the Committee or required by applicable law or stock exchange listing
requirements.

 

Subject to the above provisions, the Board shall have broad authority to amend
the Plan to take in to account changes in applicable securities and tax laws and
accounting rules, as well as other developments.

 

Section 12. Company's Right to Terminate Retention; Exclusivity

 

Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements or modifying existing compensation
arrangements for Participants, subject to stockholder approval if such approval
is required by applicable statute, rule or regulation; and such arrangements
either may be generally applicable or applicable only in specific cases. Neither
the adoption of the Plan nor a grant to a Participant of any Award shall confer
upon any Participant any right to continued employment or service with the
Company.

 



-19-

 

Section 13. Tax Withholding

 

The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy federal,
state, local or other applicable taxes (including the Participant’s FICA
obligation or other social taxes) required by law to be withheld (collectively,
the “Withholding Tax Obligation”) (i) with respect to the vesting of or other
lapse of restrictions applicable to an Award, (ii) upon the exercise of a Stock
Option or Stock Appreciation Right, or (iii) otherwise due in connection with an
Award.

 

At the time of such vesting, lapse, or exercise, the Participant shall pay to
the Company any amount that the Company may reasonably determine to be necessary
to satisfy the Withholding Tax Obligation. The Committee, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
the Participant to elect to satisfy the Withholding Tax Obligation, in whole or
in part, by (a) paying the Company cash; (b) having the Company withhold shares
of Common Stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction; and/or (c) tendering previously acquired, unencumbered shares
of Common Stock having an aggregate Fair Market Value equal to the minimum
statutory total tax which could be imposed on the transaction. All such
elections shall be irrevocable, made in writing (including by electronic mail),
and shall be subject to any restrictions or limitations that the Committee, in
its sole discretion, deems appropriate.

 

If the Participant fails to make an election with respect to the method by which
the Withholding Tax Obligation shall be satisfied or fails to pay the
Withholding Tax Obligation, in whole or in part, by means of the elected method,
the Company may cause the Withholding Tax Obligation to be satisfied by the
Company withholding shares of Common Stock otherwise deliverable in connection
with the Award that have a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.

 

Section 14. Choice of Law

 

The Plan and all Awards made and actions taken thereunder shall be governed by
and construed in accordance with the laws of the State of Delaware.

 

Section 15. Governmental and Other Regulations and Restrictions

 

(a)In General. The issuance by the Company of any shares of Common Stock
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations and to such approvals by governmental agencies as may be required.

 

-20-

 



(b)Registration of Shares. The Company shall use its reasonable commercial
efforts to cause the shares of Common Stock issuable in connection with this
Plan to be registered under the Securities Act of 1933, as amended (the
“Securities Act”), but shall otherwise be under no obligation to register any
shares of Common Stock issued under the Plan under the Securities Act or
otherwise. If, at the time any shares of Common Stock are issued pursuant to the
Plan, there shall not be on file with the Securities and Exchange Commission an
effective Registration Statement under the Securities Act covering such shares
of Common Stock, the Participant to whom such shares are to be issued will
execute and deliver to the Company upon receipt by him or her of any such shares
an undertaking, in form and substance satisfactory to the Company, that (i) such
Participant has had access or will, by reason of such person's employment or
service with the Company, or otherwise, have access to sufficient information
concerning the Company to enable him or her to evaluate the merits and risks of
the acquisition of shares of the Company's Common Stock pursuant to the Plan,
(ii) such Participant has such knowledge and experience in financial and
business matters that such person is capable of evaluating such acquisition,
(iii) it is the intention of such Participant to acquire and hold such shares
for investment and not for the resale or distribution thereof, (iv) such
Participant will comply with the Securities Act and the Exchange Act with
respect to such shares, and (v) such Participant will indemnify the Company for
any cost, liability and expense that the Company may sustain by reason of any
violation of the Securities Act or the Exchange Act occasioned by any act or
omission on his or her part with respect to such shares.

 

(c)Resale of Shares. Without limiting the generality of Section 10, shares of
Common Stock acquired pursuant to the Plan shall not be sold, transferred or
otherwise disposed of unless and until (i) such shares shall have been
registered by the Company under the Securities Act, (ii) the Company shall have
received either a “no action” letter from the Securities and Exchange Commission
or an opinion of counsel acceptable to the Company to the effect that such sale,
transfer or other disposition of the shares may be effected without such
registration, or (iii) such sale, transfer or disposition of the shares is made
pursuant to Rule 144 of the General Rules and Regulations promulgated under the
Securities Act, as the same may from time to time be in effect, and the Company
shall have received an opinion of counsel acceptable to the Company to such
effect.

 

(d)Legend on Certificates. The Company may require that any certificate
evidencing shares issued pursuant to the Plan bear a restrictive legend and be
subject to stop-transfer orders or other actions, intended to effect compliance
with the Securities Act or any other applicable regulatory measure.

 



-21-

 

Section 16. Election With Respect to Restricted Property

 

A Participant who receives an award of Restricted Stock including Restricted
Stock granted as a Performance Award (but not Restricted Stock Units) shall be
entitled to make, at his or her discretion, within thirty (30) days of receipt
of such restricted property and in accordance with applicable laws and
regulations, the election provided for under Section 83(b) of the Code to be
taxed on the fair market value of such restricted property at the time it is
received. Participants should consult their individual tax advisors as to the
tax consequences to them of the election under Section 83(b).

 

Section 17. Section 409A

 

The Plan is intended to provide either stock-based compensation that is not
governed by Section 409A or for the deferral of compensation pursuant to a
nonqualified deferred compensation plan that complies with the requirements of
Section 409A. With respect to any Awards granted under this Plan that provide
for the deferral of compensation that is governed by Section 409A, the Plan
shall be interpreted in a manner consistent with Section 409A and in the event
that any provision that is necessary for the Plan to comply with Section 409A is
determined by the Committee, in its sole discretion, to have been omitted, such
omitted provision shall be deemed included herein and is hereby incorporated as
part of the Plan. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A shall not be treated as
deferred compensation unless applicable laws require otherwise. Notwithstanding
anything to the contrary in the Plan, to the extent required to avoid
accelerated taxation and tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the Plan during the six (6) month period immediately following the Participant’s
“separation from service” as defined in Section 409A shall instead be paid on
the first payroll date after the six-month anniversary of the Participant’s
“separation from service” (or the Participant’s death, if earlier). In addition,
and notwithstanding any provision of the Plan to the contrary, the Company
reserves the right to amend the Plan or any Award granted under the Plan, by
action of the Committee, without the consent of any affected Participant, to the
extent deemed necessary or appropriate for purposes of maintaining compliance
with Section 409A and the regulations promulgated thereunder. Notwithstanding
the foregoing, neither the Company nor the Committee shall have any obligation
to take any action to prevent the assessment of any excise tax or penalty on any
Participant under Section 409A and neither the Company nor the Committee will
have any liability to any Participant for such tax or penalty.

 

Section 18. Dividend Equivalents

 

For any Restricted Stock Units granted under the Plan, the Committee shall have
the discretion, upon the Date of Grant or thereafter, to provide for the payment
of dividend equivalents to the Participant in connection with such Award or to
establish a Dividend Equivalent Account with respect to the Award, and the
applicable Award Agreement or an amendment thereto shall confirm the terms of
such arrangement. For purposes of payment of dividend equivalents or settlement
of any Dividend Equivalent Account, the amount to be paid or otherwise settled
(if expressed in cash) shall be rounded to the nearest cent ($0.01). If a
Dividend Equivalent Account is established, the following terms shall apply:

 

-22-

 



(i)Dividend Equivalent Accounts shall be subject to such terms and conditions as
the Committee shall determine and as shall be set forth in the applicable Award
Agreement. Such terms and conditions may include, without limitation, for the
Participant’s Account to be credited as of the record date of each cash dividend
on the Common Stock with an amount (expressed either in cash or shares of Common
Stock of equivalent Fair Market Value) equal to the cash dividends which would
be paid with respect to the number of shares of Common Stock then covered by the
related Award if such shares of Common Stock had been owned of record by the
Participant on such record date.

 

(ii)Dividend Equivalent Accounts shall be established and maintained only on the
books and records of the Company and no assets or funds of the Company shall be
set aside, placed in trust, removed from the claims of the Company’s general
creditors, or otherwise made available until such amounts are actually payable
as provided hereunder.

 

(iii)Dividend equivalents credited to a Dividend Equivalent Account with respect
to any Performance Award shall be earned by the Participant only to the extent
the underlying Award is earned.

 

(iv)Notwithstanding the foregoing, the right to any dividends or dividend
equivalents declared and paid on the number of shares underlying the Award may
not be contingent, directly or indirectly, on the exercise of the Award, and any
Award providing a right to dividend equivalents must comply with or qualify for
an exemption from Section 409A.

 

Section 19. Term of Plan

 

This Plan, as amended and restated herein, shall be effective upon its approval
by the Board. It shall continue in effect until May 18, 2019. Awards granted on
or before that date shall remain valid in accordance with their terms,
notwithstanding the expiration of the Plan.

 

 

-23-

 



